IN THE SUPREME COURT OF THE STATE OF KANSAS

                                         No. 114,573

                           LARRY T. SOLOMON, CHIEF JUDGE,
                    30TH JUDICIAL DISTRICT OF THE STATE OF KANSAS,
                                       Appellee,

                                              v.

                                     STATE OF KANSAS,
                                        Appellant.


                               SYLLABUS BY THE COURT

1.
       Whether a party has standing to pursue a declaratory judgment action is a question
of law subject to unlimited review on appeal.


2.
       In order to establish standing, a plaintiff must show that he or she suffered a
cognizable injury and that there is a causal connection between the injury and the
challenged conduct.


3.
       In order to establish a cognizable injury, a party must show that he or she has a
personal interest in the outcome of a case and personally suffers some actual or
threatened injury as a result of the challenged conduct.


4.
       A judge with conflicting official duties imposed by law has a justiciable interest in
obtaining a judicial resolution of the conflict.
                                               1
5.
       The history and context of the 1972 amendment to Article 3, § 1 of the Kansas
Constitution show that the Supreme Court's general administrative authority includes the
power to make rules for process, practice, and procedure at all levels of the unified court
system.


6.
       The written Constitution of Kansas is paramount law because it emanates directly
from the people.


7.
       As a general rule, the legislature may enact statutes to facilitate or assist in the
operation of a constitutional provision, but such legislation must be in harmony with and
not in derogation of the constitution.


8.
       The doctrine of independent governmental branches is firmly entrenched in United
States and Kansas constitutional law.


9.
       The powers entrusted to government are divided into three branches—the
executive, the legislative, and the judicial—and the persons entrusted with power in any
one of these branches may not encroach upon the powers conferred by the people upon
the others.




                                               2
10.
       The doctrine of separation of powers is an inherent and integral element of the
republican form of government and is expressly guaranteed to the states by the federal
Constitution.


11.
       The Kansas Supreme Court has the authority and duty to preserve the
constitutional division of powers against disruptive intrusion by one branch of
government into the sphere of a coordinate branch of government. In order for the
interference by one department with the operations of another department to be
unconstitutional, the intrusion must be significant.


12.
       In reviewing whether one branch of government has significantly interfered with
the operations of another branch to the point of violating the doctrine of separation of
powers, courts consider four factors: (1) the essential nature of the power being
exercised; (2) the degree of control by one branch over another; (3) the objective sought
to be attained; and (4) the practical result of blending powers as shown by actual
experience over a period of time.


13.
       The Kansas Supreme Court's general administrative authority includes the power
to promulgate and enforce reasonable rules regulating judicial administration and court
procedure as necessary for the administration of justice.




                                              3
          Appeal from Shawnee District Court; LARRY D. HENDRICKS, judge. Opinion filed December 23,
2015. Affirmed.


          Stephen R. McAllister, solicitor general, argued the cause, and Jeffrey A. Chanay, chief deputy
attorney general, and Dwight R. Carswell, assistant solicitor general, were with him on the briefs for
appellant.


          Pedro L. Irigonegaray, of Irigonegaray & Associates, of Topeka, argued the cause, and Elizabeth
R. Herbert, of the same office, was with him on the briefs for appellee.


          Steven C. Day, of Woodard, Hernandez, Roth & Day, LLC, of Wichita, and Amy S. Lemley, of
Foulston Siefkin LLP, of Wichita, were on the brief for amicus curiae Kansas State Committee of the
American College of Trial Lawyers.


          Karen Michelle Donnelly of Copilevitz & Canter, LLC, of Kansas City, Missouri, Stephen
Douglas Bonney, of ACLU Foundation of Kansas, of Kansas City, Missouri, and Micheline Z. Burger, of
Longmont, Colorado, were on the brief for amicus curiae American Civil Liberties Union Foundation of
Kansas.


The opinion of the court was delivered by


          ROSEN, J.: In 1861, the people of the new State of Kansas adopted a constitution
that assigned judicial power to a supreme court and to various lower courts:


                  "The judicial power of the State shall be vested in a supreme court, district
          courts, probate courts, justices of the peace, and such other courts, inferior to the supreme
          court, as may be provided by law; and all courts of record shall have a seal, to be used in
          the authentication of all process." Kan. Const. art. 3, § 1 (1861).



          This multi-tiered system vested judicial power in both the Supreme Court and
district courts, and the legislature provided rules for the administration of those courts.
                                                        4
For example, the General Statutes of Kansas, 1949, provided that seniority on the bench
was the criterion for designating a "presiding judge" in larger judicial districts. G.S. 1949,
20-502, 20-602. The presiding judge had the authority to make "reasonable and uniform
rules" for assigning actions and practice, for directing business, and for hearing motions,
as long as those rules were not inconsistent with the code of civil procedure. G.S. 1949,
20-502.


       In 1965, the Kansas Legislature passed the Judicial Department Reform Act,
K.S.A. 1965 Supp. 20-318 et seq. The Kansas Supreme Court adopted rules
implementing the Act. See Report of the Judicial Advisory Committee, 13 Washburn L.J.
271, 366 (May 1974). In 1966, the Kansas Supreme Court promulgated a new rule
governing the assignment of cases in multiple-judge districts, effective July 1, 1967. In
relevant part, it read:


               "In judicial districts comprised of one county which has seven or more judges . . .
       [all non-probate cases] shall be under the supervision and control of the Administrative
       Judge, who shall be designated by this Court. All cases shall be assigned by the
       Administrative Judge for trial to the other divisions of the District Court. The
       Administrative Judge may assign pretrial motions, pretrials and other preliminary matters
       to other divisions of the District Court." Rule 120(b), 197 Kan. lxxiv (1966).


       In 1968, the Kansas Legislature codified Rule 120(b) by enacting K.S.A. 1968
Supp. 20-329, which read:


               "In every judicial district having more than one division, the supreme court may
       designate an administrative judge who shall have general control over the assignment of
       cases within said district court subject to supervision by the supreme court."




                                                    5
       As we explained in Behrmann v. Public Employees Relations Board, 225 Kan.
435, 438-42, 591 P.2d 173 (1979), in 1968, the legislature established a citizen's
committee to study and propose amendments to the constitution. L. 1968, ch. 265. In
February 1969, that committee submitted its 124-page report to the legislature. Among
the significant recommended changes in Article 3 was the creation of "a unified court
with overall administrative and procedural rule-making powers in the supreme court
branch thereof." Report of the Citizens' Committee on Constitutional Revision, p. 43
(February 1969); see Behrmann, 225 Kan. at 440.


       The committee's commentary on the proposed changes revealed that the purposes
behind amending Article 3, section 1, included the "[p]roper supervision, administration
and discipline of judicial personnel" and "steadfast recognition of and insistence upon
vigilant maintenance of the doctrine of separation of powers—with the three branches of
government free from encroachments of each other." (Emphases added.) The report
added that a proposed constitutional amendment unifying the court system


       "would create a unified court with overall administrative authority in the supreme court
       branch thereof and would vest the supreme court with rule making power regarding
       process, practice, and procedure at all levels of the unified court, as well as regarding
       appeals. Such rule making power is, in reality, an inherent power of the judiciary."
       (Emphases added.) Report of the Citizens' Committee, p. 43.


       In 1972, the voters of the state of Kansas, in keeping with the recommendations of
the Citizens' Committee, ratified an amendment to Article 3, § 1, of the constitution,
which now reads:


               "The judicial power of this state shall be vested exclusively in one court of
       justice, which shall be divided into one supreme court, district courts, and such other
       courts as are provided by law, and all courts of record shall have a seal. The supreme

                                                     6
              court shall have general administrative authority over all courts in this state."
       (Emphasis added.)


       In 1973, a Judicial Study Advisory Committee was formed pursuant to legislative
authorization contained in Senate Joint Resolution No. 2 (1973 Session). Its purpose was
to assist in a survey and study of the Kansas court system and to make recommendations
to the judiciary and the legislature. See 13 Washburn L.J. at 273.


       Among the ills that the Advisory Committee found in need of a cure was
"fragmentation of judicial power," resulting in part in the "unnecessary variations in the
practices and procedures of individual local courts." (Emphasis in the original.)
13 Washburn L.J. at 294. "Sound judicial administration requires clear lines of
responsibility and authority as well as the resources adequate to ensure effective
implementation of administrative policy." (Emphasis added.) 13 Washburn L.J. at 360.
Accordingly, the Advisory Committee determined that "appointment procedures and trial
court management" lay among the Supreme Court's policy-making responsibilities under
the new, unified court structure. 13 Washburn L.J. at 362. This meant that the Chief
Justice of the Supreme Court would exercise "general supervision over all matters"
subject to the Supreme Court's policy-making power, including financial affairs of the
courts and "the assignment of judges at all levels." (Emphasis added.) 13 Washburn L.J.
at 364. In keeping with this mission, the Advisory Committee recommended that the
Supreme Court "appoint a district judge to be the administrative judge of the unified
district court in each judicial district." 13 Washburn L.J. at 366.




                                                   7
       In 1976, the Supreme Court struck what had been Rule 120 and adopted a new
Rule 107, which read in relevant part:


                 "In every judicial district the Supreme Court shall designate an administrative
       judge who shall have general control over the assignment of cases within said district
       under supervision of the Supreme Court. Assignment of cases shall be designed to
       distribute as equally as is reasonably possible the judicial work of the district. The
       administrative judge of each district shall be responsible for and have general supervisory
       authority over the clerical and administrative functions of the court." 220 Kan. lvii
       (1976).


       This rule has since been modified and, effective July 1, 2012, Rule 107 now states
in relevant part:


       "(a) The Supreme Court will appoint a chief judge in each judicial district.


                 (1) Appointment. The Supreme Court will appoint a chief judge in each
                 judicial district.


                 (2) Term. A chief judge is appointed for a 2-year term that begins
                 January 1 in an even-numbered year. An interim appointment is for the
                 remainder of the 2-year term.


                 (3) Reappointment. On or before November 30 in an odd-numbered year,
                 an incumbent chief judge must notify the Supreme Court whether the
                 judge wishes to be reappointed.


                 (4) Recommendation. A judge of the district court may recommend to
                 the departmental justice the appointment of a chief judge for the judge's
                 district. The Supreme Court must keep any recommendations
                 confidential." (2015 Kan. Ct. R. Annot. 202.)


                                                     8
      K.S.A. 20-329 also has been modified over time to harmonize it with Rule 107. In
1999, it was amended to read:


              "In every judicial district, the supreme court shall designate a district judge as
      chief judge who shall have general control over the assignment of cases within the
      district, subject to supervision by the supreme court. Within guidelines established by
      statute, rule of the supreme court or the district court, the chief judge of each district court
      shall be responsible for and have general supervisory authority over the clerical and
      administrative functions of such court." L. 1999, ch. 57, sec. 17.


      During the 2014 legislative session, the Kansas Legislature passed Senate
Substitute for House Bill No. 2338. Section 11 of H.B. 2338 amended K.S.A. 20-329,
which now reads:


              "In every judicial district, the district court judges in such judicial district shall
      elect a district judge as chief judge who shall have general control over the assignment of
      cases within the district, subject to supervision by the supreme court. The procedure for
      such election shall be determined by the district court judges and adopted by district court
      rule. Within guidelines established by statute, rule of the supreme court or the district
      court, the chief judge of each district court shall be responsible for and have general
      supervisory authority over the clerical and administrative functions of such court. The
      district judge designated as chief judge by the supreme court on July 1, 2014, shall be
      allowed to serve as chief judge through January 1, 2016." K.S.A. 2014 Supp. 20-329.


      Section 43 of H.B. 2338 is a nonseverability clause, which states:


              "The provisions of this act are not severable. If any provision of this act is stayed
      or is held to be invalid or unconstitutional, it shall be presumed conclusively that the
      legislature would not have enacted the remainder of such act without such stayed, invalid
      or unconstitutional provision." L. 2014, ch. 82, sec. 43, effective July 1, 2014.


                                                     9
       Larry T. Solomon is the chief judge of the 30th Judicial District of Kansas. He was
initially appointed to serve as chief judge on July 1, 1991, and he has been reappointed
continuously through the present. Under K.S.A. 2014 Supp. 20-329 (sec. 11 of H.B.
2338), his current term will end on January 1, 2016, and under Rule 107(a) his current
term will end on December 31, 2015.


       On February 18, 2015, Solomon filed in Shawnee County District Court a petition
seeking a declaratory judgment under K.S.A. 60-1704. Solomon sought relief in the form
of a judgment declaring sec. 11 of H.B. 2338 an unconstitutional encroachment on the
constitutional authority of the Kansas Supreme Court to administer the judiciary of the
state. Solomon also sought to have the entirety of H.B. 2338 declared invalid, arguing
that if sec. 11 was declared unconstitutional, the nonseverability clause within sec. 43
prevented the remainder of the bill from being saved.


       In response, the State of Kansas filed a motion to dismiss, asserting a lack of
standing on Judge Solomon's part and contending that, as a matter of law, the legislative
action was not unconstitutional. Judge Solomon countered with a motion for summary
judgment, asking that the district court render a decision on the merits.


       On September 2, 2015, the district court filed a memorandum decision and order
that denied the State's motion to dismiss and granted Judge Solomon's motion for
summary judgment. On September 3, 2015, the State filed an emergency motion to stay
the order pending appeal, in which it asked the district court to stay that part of its order
striking all of H.B. 2338 because of the nonseverability clause. On that same day, the
district court granted the motion to stay.


       The State filed a timely notice of appeal to this court based on K.S.A. 60-2101(b),
which permits a final judgment in a civil action in which a state statute was held to be
                                              10
unconstitutional to be appealed directly to this court. On appeal, the State asserts two
grounds for reversing the judgment of the district court: lack of justiciability on
Solomon's claim for relief and error by the district court in finding a violation of the
separation of powers doctrine. We address these issues in turn.


                                            JUSTICIABILITY

       The State initially argues that this case does not present a justiciable case or
controversy because Solomon has not suffered and may never suffer a cognizable injury
as a result of sec. 11 taking effect. The State contends that Solomon therefore lacks
standing to challenge the constitutionality of sec. 11 and that the matter is not yet ripe for
adjudication.


       We apply an unlimited standard of review to determine whether Solomon has
standing to request a declaratory judgment regarding sec. 11's constitutionality and
whether the issue is ripe for decision. See Shipe v. Public Wholesale Water Supply Dist.
No. 25, 289 Kan. 160, 165-67, 170, 210 P.3d 105 (2009) (applying unlimited standard of
review to determine whether district court lacked jurisdiction to render decision because
plaintiffs lacked standing and issues they presented were not ripe for adjudication); see
also Gannon v. State, 298 Kan. 1107, 1118-19, 319 P.3d 1196 (2014) (whether a claim is
justiciable is question of law); Robinson v. Kansas State High School Activities Ass'n,
260 Kan. 136, 139, 917 P.2d 836 (1996) (applying unlimited standard of review to
district court's decision regarding plaintiff's standing in declaratory judgment action).


       Solomon brought his action under K.S.A. 60-1704 of the Declaratory Judgments
Act, K.S.A. 60-1701 et seq. K.S.A. 60-1704 of that Act states:


                "Any person having an interest under a deed, will, written contract or other
       writings constituting a contract, or whose rights, status or other legal relations are
                                                    11
       affected by a statute, municipal ordinance, contract or franchise, may seek determination
       of any question of construction or validity arising under that enactment, document or
       agreement and may obtain a declaration of rights, status or other legal relations
       thereunder." (Emphasis added.)


       Also relevant to our analysis is K.S.A. 60-1701, which states that "[c]ourts of
record within their respective jurisdictions shall have power to declare the rights, status,
and other legal relations whether or not further relief is, or could be sought."


       In order to show he had standing to bring a declaratory judgment action, Solomon
alleged within his petition that


                 "[a]s a member of the Kansas judiciary and the chief judge of his district, Judge
       Solomon has a direct interest in the integrity and viability of the Kansas unified court
       system as well as the Kansas Supreme Court's vital role in administering the various
       courts comprising that system, including the district court of the 30th Judicial District. As
       Chief Judge of one of the district courts directly impacted by H.B. 2338, plaintiff's status,
       and other legal relations, are directly affected by the legislation, and thus has standing to
       seek a declaration of H.B. 2338's invalidity pursuant to K.S.A. 60-1704." (Emphasis
       added.)


       Later in his petition, Solomon noted that certain provisions within sec. 11 that call
for district court judges in each judicial district to elect their own chief judge and to adopt
by district court rule a procedure for conducting such an election were in direct conflict
with Rule 107, which states that the Supreme Court will appoint a chief judge in each
judicial district for a 2-year term beginning January 1 in an even-numbered year. The rule
also provides that any current chief judge who wishes to serve a subsequent 2-year term
must notify the Supreme Court on or before November 30 in an odd-numbered year of
his or her desire.


                                                     12
       Under the plain language of the Declaratory Judgments Act, Solomon has standing
to challenge the constitutionality of sec. 11 because the statute undoubtedly affects his
"rights, status or other legal relations" as the current chief judge of the 30th Judicial
District. See K.S.A. 60-1704. Section 11 requires Solomon, along with the other judges
in the 30th Judicial District, to develop and adopt a procedure for electing among
themselves a chief judge prior to January 1, 2016. Because sec. 11 conflicts with Rule
107, Solomon undoubtedly faces uncertainty and insecurity as to whether he should
implement a procedure for electing a chief judge or whether he should proceed under
Rule 107 and inform this court as to whether he wishes to serve another 2-year term. The
dilemma Solomon currently faces is of the nature that the Declaratory Judgments Act was
specifically enacted to resolve. See K.S.A. 60-1713 (act is remedial in nature and its
purpose is "to settle and provide relief from uncertainty and insecurity with respect to
disputed rights, status and other legal relations"; should be liberally construed and
administered to achieve that purpose).


       The State notes that, the language of the Declaratory Judgments Act
notwithstanding, the caselaw of this state still requires that a declaratory judgment action
involve an actual case or controversy. See, e.g., State ex rel. Morrison v. Sebelius, 285
Kan. 875, 897, 179 P.3d 366 (2008) (actual cases and controversies are required in
declaratory judgment cases); Wagner v. Mahaffey, 195 Kan. 586, 589, 408 P.2d 602
(1965) (well established in this jurisdiction that even in declaratory judgment actions
involving the validity of a statute there must be actual controversy between parties). In
order for a legal dispute to present a case or controversy (i.e., be justiciable) under
Kansas law, it must satisfy four elements: (1) the plaintiff must have standing; (2) the
issue raised cannot be moot; (3) the issue must be ripe, having taken fixed and final shape
rather than remaining nebulous and contingent; and (4) the issue cannot present a
political question. See Gannon, 298 Kan. at 1119; Sebelius, 285 Kan. at 891-92. Again,


                                              13
the State argues that this matter does not present a justiciable case or controversy because
(1) Solomon lacks standing and (2) his claim is not yet ripe.


       Under Kansas law, in order to establish standing, a plaintiff must show that (1) he
or she suffered a cognizable injury and (2) there is a causal connection between the injury
and the challenged conduct. Kansas Bldg. Industry Workers Comp. Fund v. State, 302
Kan. 656, 678, 359 P.3d 33 (2015); Gannon, 298 Kan. at 1123. And in order to establish
a cognizable injury, a party must show "a personal interest in a court's decision and that
he or she personally suffers some actual or threatened injury as a result of the challenged
conduct." Sierra Club v. Moser, 298 Kan. 22, 33, 310 P.3d 360 (2013). With regard to
whether a matter is ripe for adjudication, we have stated:


       "As a general rule the courts will not give a construction to or declare the rights of parties
       upon a state of facts which has not arisen, nor upon a matter which is future, contingent,
       and uncertain, unless a present right depends upon the decision or there are other special
       circumstances to satisfy the court that it is desirable at once to decide on the future
       rights." Woolums v. Simonsen, 214 Kan. 722, Syl. ¶ 5, 522 P.2d 1321 (1974).


       The State argues that because Solomon has not lost and may never lose his
position as chief judge as a result of sec. 11 going into effect, he has not suffered a
cognizable injury that would give him standing to challenge sec. 11 in a declaratory
judgment action. For the same reason, the State argues that the matter is not ripe for
adjudication.


       In making this argument, the State suggests that the only injury Solomon could
suffer that would give him standing and make this matter ripe is the loss of his position as
chief judge. But this assertion frames the injury inquiry too narrowly. The State fails to
acknowledge that sec. 11, as already noted, places an additional burden upon Solomon by
directing him, along with the other judges in the 30th Judicial District, to develop and
                                                     14
adopt a new district court rule establishing a chief judge election procedure prior to
January 1, 2016.


       Although Rule 105 (2015 Kan. Ct. R. Annot. 200) provides that local district court
rules are adopted by a majority vote of district court judges within a judicial district,
Solomon, as chief judge, is personally tasked with marshalling the process to adopt the
required court rule. See K.S.A. 2014 Supp. 20-342 ("After consultation with the district
magistrate judges of such court, each district court, by action of a majority of the district
judges thereof, may promulgate such rules as may be necessary to provide for the
administrative operations of such court . . . ." [Emphasis added.]); Supreme Court Rule
105(a)(2) (2015 Kan. Ct. R. Annot. 200) ("After consultation with the district magistrate
judges, the district judges of a judicial district, by majority vote, may adopt rules that are .
. . necessary for the judicial district's administration." [Emphasis added.]); Supreme
Court Rule 107(b)(1) (2015 Kan. Ct. R. Annot. 202) ("The chief judge is responsible for
and has supervisory authority over the court's clerical and administrative functions."
[Emphasis added.]). Additionally, because sec. 11 conflicts with Rule 107, Solomon
faces a dilemma between his official duties that is personal to him: should he go forward
with implementing a new procedure for electing a chief judge, or should he proceed
under Rule 107?


       Accordingly, we conclude that Solomon has suffered a specific, personal, and
cognizable injury as a result of sec. 11 taking effect. He therefore has standing to bring a
declaratory judgment action challenging the constitutionality of sec. 11. Because no
additional facts need to arise or be developed in the record, the matter also is ripe for
adjudication.




                                              15
                                 SEPARATION OF POWERS

       The Kansas Constitution vests in the Supreme Court general administrative
authority over all courts in this state. Solomon contends H.B. 2338 represents an
impermissible invasion by the legislature of the Supreme Court's constitutional
administrative authority.



       Whether a statute is constitutional is a question of law subject to de novo review.
State ex rel. Six v. Kansas Lottery, 286 Kan. 557, 562, 186 P.3d 183 (2008). A statute is
presumed to be constitutional, and all doubts must be resolved in favor of
constitutionality. If a court can find any reasonable way to construe a statute as
constitutionally valid, it must do so. Sebelius, 285 Kan. at 883-84. Before a statute may
be struck down, the constitutional violation must be clear. Leek v. Theis, 217 Kan. 784,
792, 539 P.2d 304 (1975).


       The 1972 amendment to Article 3, § 1 of the Kansas Constitution vested in the
Supreme Court "general administrative authority over all courts in this state." That phrase
is not defined within the provisions of the constitution. In the absence of defining
language, constitutional language is deemed "'to mean what the words imply to the
common understanding of men. In ascertaining the meaning of a constitutional provision
courts consider the circumstances attending its adoption and what appears to have been
the understanding of the people when they adopted it.'" Leek, 217 Kan. at 793 (quoting
Higgins v. Cardinal Manufacturing Co., 188 Kan. 11, Syl. ¶ 2, 360 P.2d 456, cert. denied
368 U.S. 829 [1961].


       The history of the 1972 amendment, based on the recommendations of the
Citizens' Committee on Constitutional Revision outlined above, demonstrates
unmistakably that the voting citizens understood that the "general administrative
                                             16
authority" included the power to make rules for process, practice, and procedure at all
levels of the unified court system.


       Immediately following the adoption of the 1972 amendment, the Judicial Study
Advisory Committee emphasized that the amendment was grounded in part on the need
for clear lines of responsibility and authority in the administration of district courts
ultimately leading back to the Supreme Court. For that reason, appointment procedures
and the assignment of judges were the responsibility of the chief justice, subject to the
Supreme Court's policy-making authority, under the new constitutional provision. The
administrative and appointment powers were considered inherent.


       The written constitution is paramount law because it emanates directly from the
people. In re Tax Application of Lietz Constr. Co., 273 Kan. 890, 903, 47 P.3d 1275
(2002). As a general rule, the legislature may enact legislation to facilitate or assist in the
operation of a constitutional provision, but such legislation must be in harmony with and
not in derogation of the constitution. State, ex rel., v. Board of Education, 212 Kan. 482,
488, 511 P.2d 705 (1973). A review of the history of the rules governing the appointment
of what are now known as chief judges reveals such a harmony between the procedures
set up by the Supreme Court and the laws enacted by the legislature.


       Following the passage of the Judicial Department Reform Act, the Supreme Court
adopted rules implementing the act, including a rule for assigning an administrative judge
designated by the Supreme Court. The legislature then codified that rule. The legislature
subsequently formed a citizens' committee to make recommendations regarding
efficiency and administration of justice. Included in the recommendations of that
committee was the establishment of a unified court, vesting in the Supreme Court
supervisory and administrative authority. The legislature adopted the recommendations of


                                              17
the committee and offered to the voters of this state a constitutional amendment that
provided the Supreme Court with the authority the citizens' committee called for.


       After the voters approved this amendment, the legislature formed an advisory
committee to assist it with implementing reforms consistent with the new constitutional
language. The committee recommended, among other things, that supervisory authority
over all matters lie with the Supreme Court, including the assignment of judges at all
levels and the appointment of chief judges. Consistent with these recommendations, the
Supreme Court promulgated Rule 107, and, consistent with both the report of its own
advisory committee and with the Supreme Court's exercise of its new constitutional
directive, the legislature codified that rule in K.S.A. 20-329. This history demonstrates
that the judicial branch and the legislature acted cooperatively to carry out the will of the
voters of this State in establishing an efficient, capable, and unified independent judicial
branch.


       The doctrine of independent governmental branches is firmly entrenched in United
States and Kansas constitutional law. As early as Hayburn's Case, 2 U.S. (2 Dall.) 409,
410, 1 L. Ed. 436 (1792), the United States Supreme Court declared that "by the
Constitution of the United States, the government thereof is divided into three distinct
and independent branches, and that it is the duty of each to abstain from, and to oppose,
encroachments on either." A century later, in Kilbourn v. Thompson, 103 U.S. 168, 190-
91, 13 Otto 168, 26 L. Ed. 377 (1880), the Court stated:



               "It is believed to be one of the chief merits of the American system of written
       constitutional law, that all the powers intrusted to government, whether State or national,
       are divided into the three grand departments, the executive, the legislative, and the
       judicial. That the functions appropriate to each of these branches of government shall be
       vested in a separate body of public servants, and that the perfection of the system requires

                                                    18
       that the lines which separate and divide these departments shall be broadly and clearly
       defined. It is also essential to the successful working of this system that the persons
       intrusted with power in any one of these branches shall not be permitted to encroach upon
       the powers confided to the others, but that each shall by the law of its creation be limited
       to the exercise of the powers appropriate to its own department and no other."



       As it pertains to the doctrine of separation of powers, the Kansas Constitution is
almost identical to the federal Constitution. Gleason v. Samaritan Home, 260 Kan. 970,
982, 926 P.2d 1349 (1996). The doctrine is an inherent and integral element of the
republican form of government and is expressly guaranteed to the states by the federal
Constitution. 260 Kan. at 982.


       The Kansas Supreme Court has the authority and duty to preserve the
constitutional division of powers against disruptive intrusion by one branch of
government into the sphere of a coordinate branch of government.


               "The supreme court, in the exercise of its jurisdiction given to it by the
       constitution and the statutes, may protect its own jurisdiction, its own process, its own
       proceedings, its own orders, and its own judgments; and may, in cases pending before it,
       prohibit or restrain the performance of any act which might interfere with the proper
       exercise of its rightful jurisdiction in such cases." C.K.&W. Rld. Co. v. Comm'rs of Chase
       Co., 42 Kan. 223, Syl. ¶ 1, 21 P. 1071 (1889).


"It can hardly be supposed that the action of the supreme court may be thwarted,
impeded, or embarrassed by the unwarranted intermeddling of others without any power
in the supreme court to prevent it." 42 Kan. at 225.


       Solomon contends that, by enacting sec. 11 of H.B. 2338, the legislature
improperly exerted control over an administrative function of the Supreme Court that is

                                                    19
constitutionally reserved to the judicial branch. One department of government usurps the
powers of another department when it exercises coercive influence on the other. State, ex
rel., v. Bennett, 219 Kan. 285, 290, 547 P.2d 786 (1976). In order for the interference by
one department with the operations of another department to be unconstitutional, the
intrusion must be significant. 219 Kan. at 290.


       In granting Solomon's summary judgment motion, the district court gave great
weight to a simple test for determining whether a legislative act violates the separation of
powers doctrine. This test was derived from State v. Mitchell, 234 Kan. 185, 195, 672
P.2d 1 (1983), where language can be found asserting that, when court rules and a statute
are in conflict, the constitutional mandate of the Supreme Court must prevail. Although
the district court applied this language, and although the parties argue vigorously about
whether Mitchell provides a bright-line test, we see no need to rely upon Mitchell in
resolving the matter before us. Other bases are readily available for analyzing separation
of powers disputes, and these guidelines provide a more thorough and nuanced
demonstration that constitutional lines of authority have been crossed.


       In reviewing whether one branch of government has significantly interfered with
the operations of another to the point of violating the doctrine of separation of powers,
courts commonly consider four factors: (1) the essential nature of the power being
exercised; (2) the degree of control by one branch over another; (3) the objective sought
to be attained; and (4) the practical result of blending powers as shown by actual
experience over a period of time. Miller v. Johnson, 295 Kan. 636, 671, 289 P.3d 1098
(2012); Sebelius, 285 Kan. at 884; Bennett, 219 Kan. at 290-91.


       Applying these factors to the present case, the first factor relates to the essential
power being exercised. Article 3, § 1 of the Kansas Constitution grants the Supreme
Court "general administrative authority over all courts in this state." Here, the essential
                                              20
power is the administration of district courts and administrative positions within those
courts, which are guided by chief judges. The Supreme Court's general administrative
authority has been defined as the power "to promulgate and enforce reasonable rules
regulating judicial administration and court procedure as necessary for the administration
of justice." Mitchell, 234 Kan. at 194. At issue before us is the question of to whom a
chief judge must respond and in which direction lines of authority flow—to other judges
in the district or to the Supreme Court? The State maintains that the focus should be on
the distinction between administrative authority and legislative power to govern
administration. Solomon argues that the nature of the power here being exercised is
fundamentally one of court administration. We agree with Solomon.


       The district court, after noting the fundamental disagreement about the nature of
the power at issue, analyzed the powers and duties of a chief district court judge and
found that "there is little doubt that the fundamental nature of the position is
administrative. Put another way, the position of chief district court judge is one of the
principal instruments through which the Kansas Supreme Court's constitutionally granted
'general administrative authority' over the courts in Kansas is wielded."


       After addressing the State's argument analogizing the constitutional power of the
Governor, codified at Article 1, § 3 of the Kansas Constitution, and that of the Kansas
Supreme Court, an argument the State similarly puts forth before this court, the district
court concluded: "Thus, while the [governor's] administrative authority contained in the
'supreme executive power' may be implicit, the Kansas Supreme Court has been given
constitutionally explicit 'general administrative authority.' This distinction renders the
Defendant's comparison to the relationship between the Executive and Legislative
branches of government unavailing." We see no purpose in repeating the sound reasoning
of the district court on this factor and conclude that the selection of a chief district court
judge is an essential power more closely related to the Supreme Court's general
                                              21
administrative authority than to the legislature's power to appoint. We further note that
the legislature in H.B. 2338 empowered these locally selected chief judges with new
discretionary responsibilities regarding district court budget expenditures, compensation
to be paid to district court personnel, as well as the power to hire, promote, suspend,
demote, and dismiss all personnel as necessary to carry out the functions and duties of
each judicial district. See K.S.A. 2014 Supp. 20-384. Such provisions would only further
fragment what is constitutionally designed to be a unified state court system and harken
back to the days of pre-1972 court administration.


       The second factor relates to the degree of control exerted by the legislature over
the judiciary. Having found that the position of chief judge is an essential component of
the Supreme Court's constitutionally derived general administrative authority, we
conclude that the legislative interference represents a direct and explicit removal of
appointing authority from the Supreme Court and dilutes the Supreme Court's authority
over the administration of district courts. This authority is a function this court has
exercised since unification nearly 50 years ago, and both the removal of this authority is
in derogation of the both the explicit language of our State's constitution and in
opposition to the will of the electorate as expressed in the recommendations of the
citizens' committees that led to both the constitutional amendment and the enabling
legislation. The goal of the 1972 amendment to the constitution was both explicitly and
implicitly to unify the court system. The intervention by the legislature in 2014 would
result in removal from the Supreme Court of an essential component of its
constitutionally mandated administrative authority. By taking the power to appoint chief
judges away from the Supreme Court, the legislature has exerted its power over a
fundamental component of the judiciary.


       The third factor looks to the objective sought by the statute. Both parties and the
district court agreed that this factor is "'perhaps the least important'" inquiry into whether
                                              22
or not a violation of the separation of powers has occurred because "'a bill that
significantly interferes with the Kansas Supreme Court's administrative authority surely
cannot be salvaged by a worthy motive, or vice versa.'" The State suggests the legislature
was likely influenced by written testimony of four 18th Judicial District judges who
stated chief judges should be selected by peers, who know them best and work with them
most closely. One also asserted that the measure would return control of local judicial
districts to those districts. This second objective is directly contrary to the aim of the
1972 constitutional amendment, which sought to reduce "fragmentation of judicial
power" and the concomitant "unnecessary variations in the practices and procedures of
individual local courts." Such an objective is also radically at odds with the "clear lines of
responsibility and authority" advocated by the legislature's own Judicial Study Advisory
Committee.


       The fourth factor, the practical result of the blending of constitutional powers as
evidenced by experience, is difficult to evaluate. To the extent that our research has been
able to ascertain, Kansas has never provided for the local election of chief judges by their
peers. The State suggests that nearby states have had statutory schemes in place for years
that are similar to the one at issue here. We have no information, however, regarding
whether the duties associated with those similarly titled positions in other states are
equivalent to responsibilities entrusted to chief judges in Kansas. Further, there is no
indication in the caselaw of those states of litigation challenging administrative efficiency
of those statutes. But caselaw from other jurisdictions reveals several decisions in which
similar encroachments violated the separation of powers doctrine. (See cases cited
below.) In any event, the statute at issue before us now does not involve a "blending" of
legislative and judicial powers; it represents a direct replacement of judicial authority by
legislative authority.




                                              23
       Application of these four factors strongly suggests that sec. 11 represents an
impermissible intrusion on the part of the legislative branch into the constitutionally
mandated administrative authority of the Supreme Court. This conclusion is supported by
decisions in several of our sister states. While none is exactly on point, each informs us
that the appointing power of the Supreme Court is essential to its effective administration
of the judicial system.


       In Judicial Attorneys Ass'n v. Michigan, 459 Mich. 291, 586 N.W.2d 894 (1998),
the Michigan Supreme Court considered a statute that designated counties to be the
employers of court employees and divided personnel responsibilities between the
counties and the chief judges. The court held that the powers of the judicial branch
necessarily include the administrative function of controlling those who work within the
judicial branch, and the statutory scheme impermissibly encroached on the judicial
branch. 459 Mich. at 297-98, 301.



       In Petition of Governor & Executive Council, 151 N.H. 1, 846 A.2d 1148 (2004),
the New Hampshire Supreme Court considered a statute declaring the office of chief
justice to be an administrative position and providing for justices to serve rotating 5-year
terms as chief justice in order of seniority. The court found the statute to be an
unconstitutional encroachment on the administrative authority of the supreme court. The
court warned that giving the legislature license to alter the means of appointment and the
term of the chief justice would subject the judiciary to the "politics of the moment." 151
N.H. at 10.



       In In re P.L. 2001, Chapter 362, 186 N.J. 368, 895 A.2d 1128 (2006), the New
Jersey Supreme Court considered the constitutionality of a statute establishing a unit of
armed probation officers within the administrative office of the courts. The court
                                             24
concluded that "[b]ecause the Act fatally compromises the independence of the judiciary,
and hopelessly blurs the line between the role of our courts and law enforcement, we
have no choice but to declare the Act unconstitutional." 186 N.J. at 373. Considering
state constitutional language similar to that in the Kansas Constitution, the court
determined that its constitution gave "the Chief Justice and the Supreme Court sweeping
authority to govern their own house." 186 N.J. at 379. The court stated that "it is the
Court's power over administration that permits it to define the terms and conditions of
employment of judiciary personnel and the functions they serve within the court system."
186 N.J. at 381. The state supreme court's authority over administration "is 'unfettered'
and 'plenary,' in contrast to its authority over practice and procedure, which is 'subject to
law.'" 186 N.J. at 382.



       In County of Erie et al. Appeal, 93 Pa. Commw. 258, 501 A.2d 697 (1985), the
Pennsylvania Commonwealth Court considered a county-enacted nepotism rule that the
county personnel director sought to enforce against court employees. A district court
judge appointed a probation officer, and the county attempted to enjoin the appointment
because of a conflict with the nepotism rule. The appellate court held that the rule
"affects the power of the judiciary to hire, fire and supervise court-appointed personnel"
and it therefore was "constitutionally inapplicable to such personnel as are court-
appointed." 93 Pa. Commw. at 261. Where "the hiring, firing and supervision of court-
appointed personnel is concerned," "any law which encroaches upon or affects this power
must be struck down unless there exists independent constitutional authorization." 93 Pa.
Commw. at 262-63.



       In State v. McLeod, 274 S.C. 81, 261 S.E.2d 303 (1979), the attorney general in
South Carolina brought a declaratory judgment action seeking judicial determination of
the constitutionality of a statute that provided for the chief justice of the state supreme
                                              25
court to appoint circuit court judges to preside over public utility rate cases before the
utility commission. The court held that the statute impermissibly encroached on the
authority of the executive branch; it also infringed on the authority of the judicial branch
to allocate judicial duties. 274 S.C. at 85.



       In State v. Riley, 274 S.C. 106, 262 S.E.2d 404 (1980), the South Carolina
Supreme Court addressed the constitutionality of a legislatively created court of appeals.
The supreme court generally upheld the legislature's authority to create such an appellate
court, but it held that certain provisions of the statute violated the doctrine of separation
of powers. A provision granting power to the chief judge of the court of appeals to assign
circuit judges to sit with the court unconstitutionally infringed on the constitutional power
of the chief justice of the supreme court to assign judges to sit in any court within the
unified judicial system. 274 S.C. at 112. The statute vesting the court of appeals with the
power to set additional terms for that court unconstitutionally infringed on the authority
of the chief justice of the supreme court, as the administrative head of the unified judicial
system, to set terms of any court within the unified system. 274 S.C. at 112-13. Finally, a
provision that records of the court of appeals should be kept in a manner prescribed by
the judges violated the constitutional article providing that the supreme court should
make rules governing the administration of all the courts of the state. 274 S.C. at 114.



       In State ex rel. Crabtree v. Hash, 180 W. Va. 425, 376 S.E.2d 631 (1988), the
West Virginia Supreme Court considered the appointment powers of the state's chief
justice. A state statute authorized the local bar to elect a judge if a district court judge was
disqualified or otherwise unable to conduct court. The supreme court promulgated a rule
giving the chief justice the power to assign temporary circuit judges. The state
constitution, like that of Kansas, explicitly made the chief justice the "administrative head
of all courts." The constitution also allowed the chief justice to assign judges from one
                                               26
court to another and explicitly stated that supreme court rules supersede any statutes that
conflict with those rules. 180 W. Va. at 426-27. Relying on those provisions, the supreme
court found sufficient conflict between rules and statutes to hold the statute to be an
unconstitutional encroachment on the authority of the supreme court. 180 W. Va. at 428.


       The language of our constitution and application of caselaw factors for analyzing
issues in cases involving separation of powers leads us to an ultimate opinion that is
consistent with the opinions of courts in other jurisdictions: the means of assigning
positions responsible to the Supreme Court and charged with effectuating Supreme Court
policy must be in the hands of the Supreme Court, not the legislature. By enacting sec. 11
of H.B. 2338, the legislature asserted significant control over a constitutionally
established essential power of the Supreme Court. Unlike previous legislation which was
enacted in harmony with Supreme Court rules, sec. 11 directly conflicts with the mission
of the Supreme Court in establishing an efficient and unified administrative structure for
the courts. Courts in other jurisdictions have reached analogous conclusions about
legislative interference with the administration of courts.


       Before closing, we mention two final, specific points. First, the State would have
us hold that Article 15, § 1 of the Kansas Constitution governs. It provides that the
legislature may prescribe the appointment of officers whose election or appointment is
not otherwise provided for by law. This argument is untenable because the position of
chief judge is not a public officer. At common law, the markers for service as a public
officer were a publicly provided salary, the exercise of some element of sovereign power,
the taking of an oath of office, and service for a predetermined term. See Markham v.
Cornell, 136 Kan. 884, 897-98, 18 P.2d 158 (1933); In re Carroll, 91 Kan. 395, 398, 137
P. 975 (1914); Moore v. Nation, 80 Kan. 672, 673, 103 P. 107 (1909); see also K.S.A. 75-
4308 (requiring oath of office); Farley v. Board of Education of City of Perry, 62 Okla.
181, 183, 162 P. 797 (1917); Gracey v. St. Louis, 213 Mo. 384, 393, 111 S.W. 1159
                                             27
(1908); Baltimore City v. Lyman, 92 Md. 591, 594, 48 A. 145 (1901); State of Iowa v.
Spaulding, 102 Iowa 639, 647-48, 72 N.W. 288 (1897); People v. Myers, 33 N.Y. St.
Rep. 18, 11 N.Y.S. 217, 218 (1890). Chief judges, as independent officials, are not
subject to a particular oath requirement, in that they take no oath of office beyond their
oaths as judges. See K.S.A. 25-2807; see also Moore, 80 Kan. 672, Syl. ¶¶ 1, 3
(additional duties assigned to judge do not create separate office for that judge). Further,
sec. 11 would set no term for chief judges. Because a chief judge does not occupy an
office distinct from the office of district court judge, Article 15, § 1 does not apply to the
appointment of chief judges.


       Second, we note that the district court relied on sec. 43 of H.B. 2338, a
nonseverability clause, to strike the legislation in its entirety. Neither party has
challenged the validity of that portion of the district court ruling, and we accordingly do
not address it here. We note only that our holding appears to have practical adverse
consequences to the judiciary budget, which the legislature may wish to address, even
though those concerns played no part in our analysis.


                                        CONCLUSION

       We agree with the district court that sec. 11 of H.B. 2338 is unconstitutional, and
we hold that Rule 107 remains in full effect. The decision of the district court is affirmed.


       NUSS, C.J., not participating.
       MICHAEL J. MALONE, Senior Judge, assigned.1




1
 REPORTER'S NOTE: Senior Judge Malone was appointed to hear case No. 114,573
vice Chief Justice Nuss under the authority vested in the Supreme Court by K.S.A. 20-
2616.
                                              28
                                            ***


       STEGALL, J., concurring: I concur with and join the portion of today's decision
concerning Judge Solomon’s standing to bring this declaratory judgment action. But I
cannot join the portion of this opinion dedicated to deciding the merits of Judge
Solomon’s claims. While I concur in the result of today’s decision—I too find that K.S.A.
2014 Supp. 20-329 violates the structural separation of powers dictated by our
constitution—I write separately because, unfortunately, the decision of the majority does
little to restore the proper sequestering of the three great governmental powers within
their respective departments.


       To the contrary, a majority of the court has today recapitulated a jurisprudence
more properly described as promoting a "harmony of powers" than a separation
thereof. It is true, we have rejected a specific mixing of powers. But we have left
undisturbed and uncriticized legislative acts (such as creating a judicial position with
additional duties and additional pay) that are, while perhaps more felicitous to judicial
interests, equally offensive to the separation of powers. In so doing we demonstrate that
we will look askance at such mixing only when it comes at the expense of cherished
departmental powers.


                                      INTRODUCTION


       "Something there is that doesn't love a wall / That wants it down," observed
Robert Frost, blaming nature's assault—winter's "frozen ground swell." Robert Frost,
Mending Wall, in North of Boston 11-13 (1917). As with nature, so too with
governments. There is something about power that doesn't love a wall; that wants it
down. It is in the centripetal nature of governmental power—if dispersed like so many
                                             29
iron filings across a surface—to be restless until it is united in one place, as though drawn
by an unseen magnet beneath. See, e.g., James Madison, The Federalist No. 51, p. 321
(C. Rossiter ed. 1961) (warning against the "gradual concentration of the several powers
in the same department" of government).


       Knowing this—and having a healthy fear of consolidated power—the drafters of
both our national and our state constitutions structured our government to be crisscrossed
by numerous "walls of separation." The most important of these walls of separation are
those that both hem in and protect the exercise of the three distinct forms of
governmental power in our constitutional system—the executive, the legislative, and the
judicial powers.


       This "separation of powers" that divides our three co-equal departments of
government—while nowhere explicitly set forth in the United States or Kansas
constitutions—has been variously described as "inherent," "integral," and "firmly
entrenched in United States and Kansas constitutional law." See Solomon v. State, slip op.
at 18-19; see also James Madison, The Federalist No. 47, p. 301 (C. Rossiter ed. 1961)
("No political truth is certainly of greater intrinsic value, or is stamped with the authority
of more enlightened patrons of liberty than [the separation of powers]. . . .The
accumulation of all powers, legislative, executive, and judiciary, in the same hands, . . .
may justly be pronounced the very definition of tyranny."). But as Frost understood,
walls fall down. And within our constitutional system, it is the duty of the courts to not
only stand guard over the integrity of our governmental walls of separation, but also, as
time and neglect may require, to rebuild them.




                                              30
   A SHORT REVIEW OF OUR 20TH CENTURY SEPARATION OF POWERS JURISPRUDENCE


       In the decades following statehood, this court routinely adhered to a principle of
strict separation of powers as illustrated by our turn-of-the-century decision in State v.
Johnson, 61 Kan. 803, 60 P. 1068 (1900). In Johnson, we struck down a legislative
conferral upon the judiciary of the legislative power to set railroad rates, holding that "the
functions of the three departments should be kept as distinct and separate as possible,
except so far as the action of one is made to constitute a restraint upon the action of the
other." 61 Kan. at 814. The remainder of the century would not prove so solicitous to our
constitutional structure.


       By the 1950s, this court was regularly refusing to strike down governmental
combinations of power in one place, often in the name of what was "practicable." See,
e.g., State ex rel. Hawks v. City of Topeka, 176 Kan. 240, 245, 270 P.2d 270 (1954)
(upholding an act granting power to cities to acquire real estate for off-street parking by
eminent domain on the grounds that "'the absolute independence of the departments and
the complete separation of the powers is impracticable, and was not intended'") (quoting
In re Sims, 54 Kan. 1, 11, 37 P. 135 (1894) [Johnston, J., concurring]); State ex rel.
Anderson v. Fadely, 180 Kan. 652, 695-96, 308 P.2d 537 (1957) (upholding an act
creating the State Finance Council, holding "it cannot be overlooked as a practical matter
that as between the legislative and the executive departments of our government the
enactment contemplates comity and cooperation and not a blending of powers").


       By 1976, our new practical approach to determining when a government
combination of power had become too great dictated that we create a legal test, and in
State ex rel Schneider v. Bennett, 219 Kan. 285, 547 P.2d 786 (1976), we settled on a
four-factor test—the same test the majority applies today—intended to establish whether


                                             31
any specific combination created a "significant interference" with the independent
function of any department of government. Along the way, we stated:


      "Although the theoretical separation of powers of government was strictly enforced in
      our early history without qualification, the more recent cases have modified the doctrine
      and applied a more practical approach. . . ."


              "In our judgment a strict application of the separation of powers doctrine is
      inappropriate today in a complex state government where administrative agencies
      exercise many types of power including legislative, executive, and judicial powers often
      blended together in the same administrative agency. The courts today have come to
      recognize that the political philosophers who developed the theory of separation of
      powers did not have any concept of the complexities of government as it exists today.
      Under our system of government the absolute independence of the departments and the
      complete separation of powers is impracticable. We must maintain in our political system
      sufficient flexibility to experiment and to seek new methods of improving governmental
      efficiency." Bennett, 219 Kan. at 288-89.


      A few years later, we reiterated:


      "[A]n entire and complete separation is [n]either desirable [n]or was ever intended by the
      framers of the Constitution. The fact that the powers of one department may overlap with
      another department's powers has long been a recognized fact. Throughout the judicial
      history of this state early decisions attempted to apply the doctrine strictly, refusing to
      tolerate any overlapping of powers. State v. Johnson, 61 Kan. 803, 60 P. 1068 (1900).
      The more recent cases have modified the doctrine, taking a more pragmatic, flexible and
      practical approach giving recognition to the fact there may be a certain degree of
      blending or admixture of the three powers of government and that absolute separation of
      powers is impossible. [Citations omitted.]" State v. Greenlee, 228 Kan. 712, 715-16, 620
      P.2d 1132 (1980).




                                                      32
       Contrary to our history of casually dismissing the "theory" behind our
constitutional structure, we should have paused somewhere along this path and soberly
reflected that "[t]o the Framers, the separation of powers and checks and balances were
more than just theories. They were practical and real protections for individual liberty in
the new Constitution." Perez v. Mortgage Bankers Assn., 575 U.S. ___, ___, 135 S. Ct.
1199, 1216, 191 L. Ed. 2d 186 (2015) (Thomas, J., concurring). But—in the absence of
such reflection—the death blow to Johnson and our early separation of powers
jurisprudence finally arrived in State v. Mitchell, 234 Kan. 185, 193, 672 P.2d 1 (1983).


       In Mitchell, this court was required to determine "whether the Supreme Court has
exclusive constitutional power to make rules pertaining to court administration." 234
Kan. at 193. In deciding whether a legislative enactment dictating a rule of court
procedure violated the separation of powers, the Mitchell court held that "[a]lthough the
Supreme Court has the constitutional power to determine court procedure, it may
cooperate with the legislature in the exercise of that power. The Supreme Court's
acquiescence [to the statute in question] is an example of cooperation." Mitchell, 234
Kan. 185, Syl. ¶ 7. The Mitchell court followed the logic of this holding through to its
inevitable conclusion, reasoning that because "the judiciary can acquiesce in legislative
action" which dictates aspects of "the judicial function," a "problem" only emerges "when
court rules and a statute conflict"; and in "such circumstances," the court's rule "must
prevail" and the statute must give way. Mitchell, 234 Kan. at 195.


       Mitchell is the culmination of decades of our "straying further and further from the
Constitution without so much as pausing to ask why." Michigan v. E.P.A., 576 U.S. ___,
___, 135 S. Ct. 2699, 2714, 192 L. Ed. 2d 674 (2015) (Thomas, J., concurring). Its rule
that the constitutional separation of powers can essentially be waived by the departments
of government whenever they find such separation an inconvenient impediment to some
sought-after governmental end misapprehends and may fatally undermine the
                                             33
fundamental purpose of such walls of separation in the first instance—to prevent the
"gradual concentration of the several powers in the same department" which "may justly
be pronounced the very definition of tyranny." Madison, at 301.


       The separation of powers contains no opt-out clause. The departments are not free
to ignore the strictures of separate powers upon a mutual declaration of cooperation in
furtherance of some jointly agreed upon governmental objective. And if there is such an
opt out, upon what grounds other than the arbitrary whim of one department refusing to
cooperate could a violation of the separation of powers ever be found? In a government
founded upon and itself governed by the rule of law, the governmental departments
"cannot by agreement alter the constitutional structure." NLRB v. Noel Canning, 573 U.S.
___, ___, 134 S. Ct. 2550, 2594, 189 L. Ed. 2d 538 (2014) (Scalia, J., concurring)


    K.S.A. 2014 SUPP. 20-329 DOES NOT VIOLATE THE FOUR-FACTOR BENNETT TEST


       However, as discussed above, our precedent has established that in Kansas the
departments may in fact alter our constitutional structure so long as such alteration is not
"significant." In Bennett—relying on our dismissal of the antiquated theory of separation
of powers as it was actually embedded into our constitutional structure by the drafters of
our governmental charters—we established a four-part test to determine when the
"flexibility to experiment" in the name of "governmental efficiency" has gone too far and
created a "significant interference" with the separation of powers:


       "First is the essential nature of the power being exercised. Is the power exclusively
       executive or legislative or is it a blend of the two? A second factor is the degree of
       control by the legislative department in the exercise of the power. Is there a coercive
       influence or a mere cooperative venture? A third consideration of importance is the
       nature of the objective sought to be attained by the legislature. Is the intent of the
       legislature to cooperate with the executive by furnishing some special expertise of one or
                                                     34
       more of its members or is the objective of the legislature obviously one of establishing its
       superiority over the executive department in an area essentially executive in nature? A
       fourth consideration could be the practical result of the blending of powers as shown by
       actual experience over a period of time where such evidence is available. Bennett, 219
       Kan. at 90-91.


       We thereby "replaced the clear constitutional prescription" demanding the
sequestering of powers into three separate co-equal and coordinate branches "with a
'balancing test.'" See Morrison v. Olson, 487 U.S. 654, 711, 108 S. Ct. 2597, 101 L. Ed.
2d 569 (1988) (Scalia, J., dissenting). Thus, following Bennett and its progeny, in the
name of balance, cooperation, and harmony, we have permitted breaches of the walls of
separation between the departments so long as no single breach is determined to be
"significant." The majority today applies the four-factor Bennett test to find that K.S.A.
2014 Supp. 20-329 amounts to a "significant" interference with the judicial department
and is therefore unconstitutional.


       This holding, however, cannot be reconciled with the facts before us—especially
in light of our prior decisions discussed above refusing to strike down far more
significant interferences. For example, in State v. Reed, 248 Kan. 792, 793, 800, 811 P.2d
1163 (1991), we upheld a statute providing "that a district court shall modify a
defendant's sentence when recommended by the [executive branch] unless specific
findings are made by the trial court." To reach this result, we applied the first Bennett
factor and found no violation because the judiciary retained the final discretion regarding
sentence. As such, we found the essential "nature" of the power being exercised was
cooperative and "advisory." 248 Kan. at 800. Similarly, when considering the second
factor, the Reed court did not find an unlawful level of control over judicial discretion but
rather found that the statute merely "channels the discretionary authority of the court."
248 Kan. at 801.


                                                   35
       By the same token—when viewed in a light most favorable to upholding the
constitutionality of the law as the majority states it is doing—K.S.A. 2014 Supp. 20-329
could reasonably be characterized as a cooperative effort to advise and channel the
administrative power of the Supreme Court. After all, as the State has repeatedly pointed
out, the appointment power is still being exercised entirely within the judicial branch and
the actual performance of judicial administrative duties remains entirely subject to the
ultimate authority of the Supreme Court. Moreover, the legislature has exercised the same
fundamental control over the position of chief judge since it began requiring this court to
fill that position in each judicial district. L. 1976, ch. 146, sec. 28. Simply put, today's
holding cannot be reconciled with Chief Judge Solomon's concession, and this court's
implicit admission, that under the precedents of harmony, the legislature does in fact have
the power to create the position of chief judge in the first instance and to assign duties of
judicial administration to that position. In view of this, we today demonstrate that the
standard by which we determine "significance" is simply "the unfettered wisdom of a
majority of this Court." Morrison, 487 U.S. at 712 (Scalia, J., dissenting).


       This difficult judgment is unavoidable, especially in light of the manner in which
the majority opinion glosses quickly over the district court's application of Mitchell and
the parties' focus on the meaning and application of the Mitchell rule. Mitchell's
transparent elevation of judicial policy to the level of constitutional law is perhaps more
easy to forget than to confront because Mitchell rather bluntly (if impolitely) asserts what
actually happens in the world Bennett established—a world in which judges "recognize"
the naiveté of those who "developed the theory of separation of powers" but who had no
"concept of the complexities of government as it exists today." Bennett, 219 Kan. at 288.


       By rejecting the original strictures of the constitution, the Bennett court gave to
itself—and to successive generations of judges and governmental officials—"sufficient
flexibility to experiment and to seek new methods of improving governmental
                                               36
efficiency." Bennett, 219 Kan. at 289. The consequences of this kind of constitutional
amendment by experimentation are perfectly illustrated by Mitchell's rule that a
legislative enactment dictating a matter of judicial administration is either constitutional
or unconstitutional depending on nothing more substantial than whether the Supreme
Court agrees with the policy choices represented by the statute.


                                A QUESTION OF DEFERENCE


       The descent of this court's separation of powers jurisprudence from Johnson to
Bennett and Mitchell was aided in no small part by our application of judicial deference.
We have routinely stated the rule that "[i]f there is any reasonable way to construe a
statute as constitutionally valid, the court must do so." Boatright v. Kansas Racing
Comm'n, 251 Kan. 240, 243, 834 P.2d 368 (1992). We have regularly repeated this rule
in separation of powers cases, and we do so again today (though I find little evidence that
the majority has made an effort to construe K.S.A. 2014 Supp. 20-329 as constitutionally
valid in light of the four Bennett factors). See Solomon v. State, slip op. at 16.


       This deferential rule and practice played a key role at the fulcrum of this particular
history in this court's decision in State ex rel. Anderson v. Fadely, 180 Kan. 652. There,
in a 4-2 decision, we ruled that the legislative act creating the State Finance Council did
not violate the separation of powers. The Fadely majority relied heavily on our earlier
decision upholding the Kansas Turnpike Authority in State ex rel. Fatzer v. Kansas
Turnpike Authority, 176 Kan. 683, 273 P.2d 198 (1954)—a case that had been brought by
then Attorney General Harold Fatzer. By the time Fadely was heard and decided, Fatzer
had joined this court, and he wrote a lengthy dissent, joined by Justice Wertz, pleading
for a return to the strict principles of separation of powers set forth in Johnson and other
earlier cases. See generally Fadely, 180 Kan. at 668-89.


                                              37
       Fatzer was particularly aggrieved by the Fadely concurring opinion written by
Justice Schroeder and joined by Justices Parker and Price. That concurring opinion was
written specifically to push this court in the direction of what I have here called a doctrine
of "harmony of powers." Objecting to Fatzer's citation of The Federalist Papers and other
authority in the realm of political theory, Justice Schroeder wrote that the court "should
not be overcome by the repetition of theory piled higher and higher in matters concerning
the separation of powers before the facts and practical aspects of the problem have been
thoroughly exploited by judicial thought." Fadely, 180 Kan. at 693.


       Justice Schroeder went on to note that "it cannot be overlooked as a practical
matter that as between the legislative and the executive departments of our government
the enactment contemplates comity and cooperation and not a blending of powers."
Fadely, 180 Kan. at 695-96. Finally, he concluded that—contrary to Justice Fatzer's
concern that the Supreme Court was allowing "the power of one department to pour
through like an on surging flood to engulf and submerge the power of another
department" 180 Kan. at 668—the legislature was enacting "a cooperative proposition"
and not engaged in a "usurpation of power." 180 Kan. at 696. Recognizing that a
cooperative act in violation of the constitution is no less violative for being accomplished
in the name of the general good and without opposition, Justice Fatzer responded that
"we are dealing with an important and far-reaching constitutional question concerning a
power of government which does not permit honesty, integrity, good intentions, a
progressive enthusiasm, or even successful operation to take the place of essential
constitutional action." Fadely, 180 Kan. at 688.


       The Fadely concurrence relied heavily on the rule of deference to justify its
dismissal of Justice Fatzer's constitutional concerns in favor of the "practical aspects of
the problem." 180 Kan. at 693. For example, Justice Schroeder quoted from the Fatzer
court's similarly deferential posture towards "questions of public policy [which] are for
                                             38
legislative and not judicial determination, and where the legislature does so declare, and
there is no constitutional impediment, the question of the wisdom, justice or expediency
of the legislation is for that body and not for the courts." Fatzer, 176 Kan. at 695. On a
six member court split 3-2 (Justice Hall did not participate) on the substantive question
before it, Justice Robb stood to cast the deciding vote. Ultimately, he concurred in the
result reached by Justices Schroeder, Parker, and Price. He did not join their separate
opinion, however, because in substance, he agreed with Justice Fatzer's dissent, going so
far as to write in his own separate opinion that "we cannot waive our constitutional
provisions on the theory that even the constitution must bend to the public good." Fadely,
180 Kan. at 701. Nevertheless, he explained and justified his final vote in Fadely entirely
on the grounds of deference: "I would be inclined to join in the dissent were it not for
that long line of decisions of our court following the almost universal rule that an act of
the legislature is presumed to be constitutional unless it contravenes an express inhibition
of the constitution." Fadely, 180 Kan. at 698.


       I agree with the recitation in Fatzer that it is within the province of the legislative
department to "declare"—where "there is no constitutional impediment"—the "public
policy" of this state. Fatzer, 176 Kan. at 695. Moreover, the doctrine of judicial deference
to the legislative power to declare policy in the form of law-making is itself a vital aspect
of the doctrine of separation of powers, prohibiting as it does the judicial department
from "question[ing] the wisdom, justice or expediency of the legislation." Fatzer, 176
Kan. at 689. So while judicial deference to the exercise of legislative or executive powers
is entirely meet and proper, the same deference shown to the legislative or executive
departments when they act outside of their respective vested powers is, in actual fact, an
abdication of the vested judicial power to say what the law is.


       "We may not—without imperiling the delicate balance of our constitutional
system—forgo our judicial duty to ascertain the meaning of the Vesting Clauses and to
                                              39
adhere to that meaning as the law." Department of Transportation v. Association of
American Railroads, 575 U.S. ___, ___, 135 S. Ct. 1225, 1246, 191 L. Ed. 2d 153 (2015)
(Thomas, J., concurring). "[W]hen questions involving the Constitution's government-
structuring provisions are presented in a justiciable case, it is the solemn responsibility of
the Judicial Branch 'to say what the law is.'" NLRB, 134 S. Ct. at 2593 (Scalia, J.,
concurring) (quoting Marbury v. Madison, 5 U.S. (1 Cranch) 137, 177, 2 L. Ed. 60
[1803]). Moreover, the judiciary "does not defer to the other branches' resolution of such
controversies. . . . Rather, policing the 'enduring structure' of constitutional government
when the political branches fail to do so is 'one of the most vital functions of this Court.'"
N.L.R.B., 134 S. Ct. at 2593 (Scalia, J., concurring) (quoting Public Citizen v.
Department of Justice, 491 U.S. 440, 468, 109 S. Ct. 2558, 105 L. Ed. 2d 377 [1989]
[Kennedy, J., concurring in judgment]).


       A short look, for example, at the all-too-common habit of legislative delegation of
its exclusive power to make law to the vast apparatus of the administrative state may
demonstrate the dangerous combinations of power that can grow up in the protective
shadow of such judicial deference and judicial encouragement of cooperation between
the departments. See, e.g., Association of American Railroads, 135 S. Ct. at 1246
(Thomas, J., concurring) ("Implicitly recognizing that the power to fashion legally
binding rules is legislative, we have nevertheless classified rulemaking as executive (or
judicial power) when the authorizing statute sets out 'an intelligible principle' to guide the
rulemaker's discretion. . . . [I]t is evident that [the ineligible principle test] does not
adequately reinforce the Constitution's allocation of legislative power. I would return to
the original understanding of the federal legislative power and require that the Federal
Government create generally applicable rules of private conduct only through the
constitutionally prescribed legislative process.").




                                                40
               STRICTLY ENFORCING THE CONSTITUTIONALLY MANDATED
                        SEPARATION OF POWERS IN THIS CASE

       Today we propagate our long-standing yet erroneous separation of powers
jurisprudence. Worse, we have compounded our prior error by applying the precedent
promoting "harmony" and "sharing" in such an arbitrary manner that we leave no doubt
that the Bennett test for finding a "significant interference" is mere fig-leafing to cover
our unsightly exercise of judicial willfulness.


       I respectfully dissent from this approach because a consistent application of the
four Bennett factors, colored by deferential review and in light of our prior precedent,
would require that we uphold K.S.A. 2014 Supp. 20-329 as a constitutionally permissible
less-than-significant exercise of "shared" powers of judicial administration. But rather
than follow flawed precedent to a result that further erodes the constitutional separation
of powers, I would instead adhere to the basic principle recognized by this court in
Johnson that "the functions of the three departments should be kept as distinct and
separate as possible." 61 Kan. at 814.


       Stating the rule as clearly and succinctly as possible, I would hold that when "the
Government is called upon to perform a function that requires an exercise of legislative,
executive, or judicial power, only the vested recipient of that power can perform it."
Association of American Railroads, 135 S. Ct. at 1241 (Thomas, J., concurring). This
does not mean there can never be close or difficult cases in this arena, however, because
some "functions may be performed by two or more branches without either exceeding its
enumerated powers under the Constitution. . . . The question is whether the particular
function requires the exercise of a certain type of power; if it does, then only the branch
in which that power is vested can perform it." Association of American. Railroads, 135 S.
Ct. at 1241-42 (Thomas, J., concurring).

                                              41
       Furthermore, I would return this court to the active judicial role and obligation to
guard and protect a clear and strong wall of separation between each of the three great
departments of government—keeping each within its proper province and protecting
those provinces from colonization by the other two departments. It is within the judicial
province to carefully exercise this power without deference to the other branches, and it
is the duty of our department to carry out this obligation without regard to whether the
results are perceived to be either beneficial or detrimental to judicial interests or other
sub-constitutional interests such as what we (or any other government official) decide is
"practicable" or "efficient."


       Following these principles, I have no difficulty whatsoever concurring with the
result reached by the majority today. Our constitution expressly and unambiguously
dedicates the power to administer the judicial branch to the Supreme Court. Kan. Const.
art. 3, § 1. This power to administer cannot be shared and is exclusively part of the
judicial power in this state. Deciding who, within any particular judicial district, shall be
the chief administrative officer is plainly within the administrative power granted to the
Supreme Court.


       Therefore, the exercise of legislative power to control or dictate in any manner the
exercise of judicial administration cannot survive constitutional scrutiny. See Wellness
Int'l Network, Ltd. v. Sharif, 575 U.S. ___, ___, 135 S. Ct. 1932, 1962, 191 L. Ed. 2d 911
(2015) (Thomas, J., dissenting) ("[E]ven when acting pursuant to an enumerated power"
the legislature "exceeds its authority when it purports to authorize a person or entity to
perform a function that requires the exercise of a power vested elsewhere."). This
conclusion necessarily encompasses not just K.S.A. 2014 Supp. 20-329 setting forth the
manner of appointment of chief judges, but also the creation of the position of chief
judge, L. 1999, ch. 57, sec. 17, the assignment of administrative duties to the chief judge,


                                              42
L. 1976, ch. 146, sec. 28; L. 1999, ch. 57, sec. 17, and the conferral of benefits on the
chief judge, K.S.A. 2014 Supp. 75-3120g.


                                       CONCLUSION

       To any who may complain (either today or at a later time when some other ox is
being gored) that the strict sequestering of governmental power here proposed is
unworkable in today's complex society—impractical; inefficient; subject to abuse; or
antiquated—we must respectfully answer with the "truism that constitutional protections
have costs." Coy v. Iowa, 487 U.S. 1012, 1020, 108 S. Ct. 2798, 101 L. Ed. 2d 857
(1988). "A system of separate and coordinate powers necessarily involves an acceptance
of exclusive power that can theoretically be abused. . . . While the separation of powers
may prevent us from righting every wrong, it does so in order to ensure that we do not
lose liberty." Morrison, 487 U.S. at 710-11 (Scalia, J., dissenting).


       At the end of the day, this is the fact that cannot—must not—be forgotten.
Constitutional limits enforced under the protective umbrella of the rule of law derive their
ultimate authority from the political power of the people and exist for the protection and
propagation of liberty under the law. Each department of government has been vested
with unique and exclusive powers to effectuate orderly government—and each has a
coordinate and co-equal obligation to exercise its powers with due respect for the powers
vested in the other branches. "The Judiciary—no less than the other two branches—has
an obligation to guard against deviations from those principles." Perez, 135 S. Ct. at 1217
(Thomas, J., concurring). Anything less threatens liberty with the specter of dangerous
combinations of power—the prevention of which remains vital to the future of
constitutional government.




                                             43